DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Daly [US Pat # 4,151,971] in view of Hillman [US Pub# 2007/0201197].

Regarding claims 1-2, 4-7: Daly discloses a boom arm assembly for positioning an auxiliary electrical device (61) relative to a fixed anchoring portion (14), 
an anchoring portion (14) configured to attach to an anchoring surface;
a mounting portion (16) configured to attach to the auxiliary electrical device;
a telescoping link (10) including an elongate outer member and an elongate inner member (see fig 1), wherein:
the outer member (18) has an internal through bore and a first distal end, which is connected to one of the anchoring portion or the mounting portion (16); and the inner member (16) has an internal through bore and a second distal end, the second distal end connected to the other of the anchoring portion (14), the inner member  (16) being slidably positioned within the internal through bore of the outer member in a telescoping manner ( see fig 6), the internal through bore of the inner member (19) and 

wherein the outer member includes an anti-rotation member (20, 21) and the inner member includes an anti-rotation groove (27), the anti-rotation member removably engaging the anti-rotation groove. wherein the outer member (18) and the inner member (16) move between a fully retracted position and a fully extended position.

Daly does not explicitly show the auxiliary electrical device coupled with a flexible elongate supply link, the first distal defining a ball joint, the internal through bore of the outer member aligning with each other to allow passage of the flexible elongate supply link from the anchoring portion to the mounting portion , wherein the anchoring portion and the mounting portion each include a ball joint, wherein the anchoring portion is connected to the telescoping link via a first knuckle joint, and the mounting portion is connected to the telescoping link via a second knuckle joint, the first knuckle joint interconnects the ball joint of the anchoring portion with the ball joint at the first distal end or the second distal end of the telescoping link, and the second knuckle joint interconnects the ball joint of the mounting portion with the ball joint at the opposite of the first distal end or the second distal end of the telescoping link. the anchoring portion ball joint and the mounting portion ball joint are each configured to provide 160 degrees of rotation.
wherein the anchoring portion ball joint and the mounting portion ball joint each have a diameter of approximately 1.25 inches.




wherein the anchoring portion is connected to the link (234) via a first knuckle joint (227), and the mounting portion (222) is connected to the  link via a second knuckle joint (48), the first knuckle joint interconnects the ball joint (see fig 4A) of the anchoring portion with the ball joint at the first distal end or the second distal end of the link (see fig 2D), and the second knuckle joint interconnects the ball joint of the mounting portion (222) with the ball joint (422) at the opposite of the first distal end or the second distal end of the link.
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have replaced the joints taught in Daly reference with ball joints that has 160 degrees rotation to increase the degrees of freedom and allow more link flexibility. It also would have been obvious to have supply link/wire pass through the linkage to protect and prevent wire tangling.  It also would have been obvious to have a ball joint with a diameter of 1.25 inches as matter of design choice and design preference (see MPEP 2144.04 section IV). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Daly [US Pat # 4,151,971] in view of Hillman [US Pub# 2007/0201197] in further view Chauvette [US Pub# 2013/0247919]
Regarding claim 3: Daly does not explicitly show wherein the anti-rotation member is a spring ball lock. However Chauvette the anti-rotation member is a spring ball lock [0052].
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have spring ball locking mechanism to securely connect the joint parts and reduce backlash and unwanted displacement.

    PNG
    media_image1.png
    690
    460
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    669
    502
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    704
    519
    media_image3.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658